DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-11 and 16-20 are pending in the application.  Claims 12-15 have been cancelled.  Claims 17-20 are withdrawn from consideration due to Applicant’s elections.
The amendment to claim 1, filed on 4/20/2022, has been entered in the above-identified application.
	
		
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0297103 A1) in view of Schweier et al. (DE 43 17 654 A1, see the previously attached machine translation).  

Regarding claims 1-4 and 16, Lee teaches a polymer composition for a three-dimensional printer, wherein the polymer composition includes a polymer matrix containing an olefin block copolymer (OBC), and wherein the polymer matrix has a melt index (190° C., 2.16 kg) of 1 to 30 g/10 min (Abstract and [0023]).  Lee teaches that the term "olefin block copolymer" generally refers to a block copolymer of polymers including ethylene or propylene and an α-olefin having two or more carbon atoms ([0016]).  Lee teaches that preferably, ethylene or propylene makes up the largest mole fraction of the polymer, and the substantial remainder of the polymer includes one or more other comonomers ([0017]).  

Lee teaches wherein filaments for a three-dimensional printer are provided that are produced by extrusion of the composition ([0007]).  Lee also teaches that a method for manufacturing a solid article by three-dimensional printing is provided which includes supplying the filaments for a three-dimensional printer to a printing head, ejecting a hot melt of the filaments from the printing head, solidifying the melt to form a printing layer, and repeating the above procedure to stack the printing layers ([0009]; also see [0012]).  

Lee does not explicitly disclose wherein the propylene terpolymer has a xylene solubles content, measured at 25°C, from 3 to 30 wt. %, based upon the weight of the propylene terpolymer.  In addition, in the event that Lee is found not to explicitly disclose the MFR of the propylene terpolymer, Schweier is relied upon as applied below. 

However, Schweier et al. (“Schweier”) teaches random copolymers of propylene with 0.1 to 20 wt.-% C₂-C₁₀-alk-1-ene, a melting point below 155 °C, xylene-soluble proportions less than 15% by weight and a melt flow index of 0.1 to 100 g/10 min, at 230 °C and under a weight of 2.16 kg (see first paragraph or claim 1).  Schweier teaches the invention further relates to processes for producing the random copolymers, their use for fibers, foils and moldings (second paragraph or claims 12-13).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the propylene/α-olefin block copolymer of Lee with a xylene-soluble proportion of less than 15% by weight, and a melt flow index of 0.1 to 100 g/10 min, in order to obtain an olefin copolymer composition that is easy to process into films, fibers and moldings, with good applicability particularly in the medical and/or food sectors, as taught by Schweier (see 1st page, top of 10th page, and the Examples).

Regarding claims 5-6 and 11, Schweier teaches examples wherein a mixture of propylene, ethylene and 1-butene are polymerized and the ratio of the partial pressures between propylene, ethylene and 1-butene is 25: 1: 0.65. (Example 5).

Regarding claims 7-10, Lee teaches a filament diameter of 1.75 mm ([0013] and [0036]).




Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0297103 A1) in view of Broadbent (EP 2 038 346 B1, see attachment).  

Regarding claims 1-4 and 16, Lee teaches a polymer composition for a three-dimensional printer, wherein the polymer composition includes a polymer matrix containing an olefin block copolymer (OBC), and wherein the polymer matrix has a melt index (190° C., 2.16 kg) of 1 to 30 g/10 min (Abstract and [0023]).  Lee teaches that the term "olefin block copolymer" generally refers to a block copolymer of polymers including ethylene or propylene and an α-olefin having two or more carbon atoms ([0016]).  Lee teaches that preferably, ethylene or propylene makes up the largest mole fraction of the polymer, and the substantial remainder of the polymer includes one or more other comonomers ([0017]).  

Lee teaches wherein filaments for a three-dimensional printer are provided that are produced by extrusion of the composition ([0007]).  Lee also teaches that a method for manufacturing a solid article by three-dimensional printing is provided which includes supplying the filaments for a three-dimensional printer to a printing head, ejecting a hot melt of the filaments from the printing head, solidifying the melt to form a printing layer, and repeating the above procedure to stack the printing layers ([0009]; also see [0012]).  

Lee does not explicitly disclose wherein the propylene terpolymer has a xylene solubles content, measured at 25°C, from 3 to 30 wt. %, based upon the weight of the propylene terpolymer.  In addition, in the event that Lee is found not to explicitly disclose the MFR of the propylene terpolymer, Broadbent is relied upon as applied below. 

However, Broadbent teaches a propylene polymer composition comprising propylene and from 0.5 to 7.5 wt% comonomer selected from ethylene and C4 to C10 alpha olefins, where the polymer exhibits: MFR, as measured according to ASTM 01238 test method, at 230°C and 2.16 kg load, of from 2 to 10 dg/min; and xylene solubles at 135°C of 5 wt% or more ([0066] and claim 1; also [0028] and [0051]).  The examiner notes that Broadbent’s calculation of the quantity of xylene soluble is based on a precipitate (“B”) at room temperature, which corresponds to measurement at 25°C as recited in claim 1 ([0062]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the propylene/α-olefin block copolymer of Lee with a xylene solubles at 135°C (precipitated at room temperature) of 5 wt% or more in order to selectively reduce the crystallinity and improve the toughness of fabricated products, such as fibers, fabrics, injection molded articles, compression molded articles, thermoformed articles, blow molded articles, extruded articles, solid phase formed articles, laminates, composites, and films, as taught by Broadbent ([0033], [0049]-[0051], [0066] and claim 1).

Regarding claims 5-6 and 11, Broadbent teaches the polymer comprising from 0.5 wt% to 5.0 wt% comonomer, wherein the comonomer is selected from ethylene, butene-1, pentene-1, 4-methyl-pentene-1, hexane-1, octene-1, decene-1, 7-methyl-1 -6-octadiene and 2-methyl-1-5-hexadiene, and wherein the comonomer is two different comonomers ([0066]).

Regarding claims 7-10, Lee teaches a filament diameter of 1.75 mm ([0013] and [0036]).




Response to Arguments

Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends in Lee the definition of "olefin block copolymer" does not include terpolymer, because Lee defines "olefin block copolymer" as polymers including "ethylene+ alpha-olefin" or "propylene + alpha-olefin," and Lee does not define "olefin block copolymer" as "ethylene+propylene+alpha-olefin.

Regarding this contention, Lee teaches that the olefin block copolymer includes ethylene or propylene and one or more copolymerizable α-olefin comonomers in a polymerized form, which the examiner notes would include terpolymers ([0019]).  Lee also teaches that the α-olefin is an olefin consisting of at least two carbon atoms and having a terminal carbon-carbon double bond,  which the examiner notes would include ethylene ([0016]).  The examiner also notes that Schweier and Broadbent both explicitly disclose ethylene.

Contention (2): Applicant contends that paragraph [0014] of Lee states that the olefin block copolymer is an essential material for the filaments of Lee, that the random copolymer relied upon by the Examiner is an additional component that is present in an amount from 1 to 25 parts by weight, and that thus it is not possible for the compositions of Lee to consist of a polymer that would read on the claimed terpolymer.

Regarding this contention, the examiner notes that the new grounds of rejection over Lee in view of Schweier and Lee in view of Broadbent do not rely on the random copolymer of Lee, but rather on the olefin block copolymer of Lee.  With regard to Lee in view of Schweier, the examiner notes that while Schweier does teach random copolymers, block copolymers can also be random.  In addition, or in the alternative, the examiner notes that Broadbent is not limited to random copolymers.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cagnani et al. (US 2009/0030098 A1) discloses propylene homopolymers or copolymers with properties pertinent at least to claims 1 and 5-6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789